PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ROCHELEAU ET AL.   
Application No. 16/989,766
Filed: 10 Aug 2020
For: FREQUENCY-CONVERTING SUPER-REGENERATIVE TRANSCEIVER
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
July 18, 2022, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fees on or before July 14, 2022, as required by the Notice of Allowance and Fee(s) Due, mailed April 14, 2022, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on July 15, 2022.  A Notice of Abandonment was mailed August 01, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Issue Fee Transmittal form with payment of the issue fee of $600, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Data Management for processing into a patent.

 
 
/Dale A. Hall/Paralegal Specialist, OPET